Citation Nr: 0418937	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  He served a part of his active duty in Vietnam.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Appeal to the Board was perfected.  

In February 2004, the veteran personally testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge of the Board.

The claim of entitlement to service connection for PTSD is 
reopened, as discussed below.  The reopened claim is also 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for further evidentiary development.


FINDINGS OF FACT

1.  In a November 1988 rating decision, the RO determined 
that the evidence of record to date did not warrant service 
connection for PTSD.  The veteran was notified of this 
decision and of appellate rights and procedures, but took no 
further action on the claim until March 2001, when he 
petitioned the RO to reopen the same claim. 

2.  Evidence submitted since November 1988, with regard to 
the issue of service connection for PTSD, bears directly and 
substantially on the issue of service connection therefor as 
it is neither cumulative nor redundant of evidence previously 
submitted, and, by itself or in connection with evidence 
previously assembled, is significant enough that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The November 1988 rating decision, which concluded that 
then-current evidence of record did not support a finding of 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2003).

2.  New and material evidence has been received since 
November 1988 to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  Essentially, 
this law redefined the obligations of VA with respect to the 
duty to assist and imposed on VA certain notification 
requirements.  Final regulations implementing the VCAA were 
published on August 29, 2001, and they apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The VCAA was recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of VCAA, supersedes the decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that required a response to 
VCAA before the one-year period.  Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

Specifically with respect to claims to reopen, VA's VCAA 
responsibility extends to requesting evidence from any new 
source identified by a claimant, and if that evidence is then 
not new and material, the claim is not reopened, and VA's 
VCAA duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (Feb. 5, 2001).  VCAA explicitly states that, 
regardless of any VCAA assistance provided to a claimant, new 
and material evidence still must be submitted to reopen a 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).   

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in June 2001, well before the rating decision that is the 
subject of this appeal, the RO advised the veteran of his and 
VA's respective responsibilities in developing the claim, 
what specific evidence and information are required to 
establish entitlement to the benefits claimed, what evidence 
and information are of record, what additional information 
and evidence are needed, and what specifically the VA would 
do to help him substantiate the claim.  Further, through the 
Statement of the Case (SOC), the veteran was notified of what 
evidence and information are required to establish 
entitlement to the claimed benefits and what was considered 
in evaluating the claim.  Moreover, the SOC included the 
statutes pertaining to the VCAA duty to assist, and the 
letter discussed what evidence is needed to reopen the claim.  
In addition, in the letter, the RO asked the veteran to tell 
the RO about "any additional information or evidence" for 
which he wanted help in obtaining, or to provide such 
evidence or information himself.  Thus, the Board finds that 
duty-to-notify obligations under VCAA and controlling 
precedent, including Quartuccio v. Principi, 16 Vet. App. 183 
(2002), have been met.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claims folder evidence 
identified as relevant to the claim, including VA Medical 
Center (VAMC) treatment records.  Nothing in the record 
suggests that the veteran has indicated the existence of any 
other relevant records that are not currently of record.  The 
veteran also testified at a Board hearing on appeal, and the 
hearing transcript is of record.  

The Board further notes that the veteran submitted in 
December 2003, after the issuance of the SSOC, a statement 
indicating that he has reviewed the SSOC and has no 
additional evidence to submit.  He asked that his case be 
forwarded to the Board as soon as possible for appellate 
review.  The Board finds it reasonable to construe this 
statement to mean that the veteran takes no exception to any 
action or inaction by VA with respect to his VCAA 
notification or assistance rights, and is satisfied with the 
evidentiary development in this case.       

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish his claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that there has been no 
prejudice to the veteran in this case that would warrant 
further notice or development, and that his procedural rights 
have not been abridged.  The Board will therefore proceed 
with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  





II.  New and Material Evidence

The record indicates that the veteran served on active duty 
from July 1969 to January 1972, and received an honorable 
discharge.  He served a part of his active duty in Vietnam 
and his primary work was as an aircraft repairman, but there 
is no official record of commendations or other evidence of 
combat against the enemy.  See Form DD-214.  

In March 2001, the veteran petitioned the RO to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.  A November 2001 rating decision denied the 
petition.  The veteran submitted additional evidence, and the 
RO re-reviewed the claim and again denied it in a May 2002 
rating decision.  This appeal arose from the latter rating 
decision.  Appeal to the Board was perfected.

To open a previously denied claim, evidence submitted since 
the most recent final denial of the claim on any basis is the 
focus of review.  Evans v. Brown, 9 Vet. App. 273 (1996).  A 
claim of entitlement to service connection for PTSD was last 
before the RO in November 1988.  The RO reviewed the entire 
record at that time, and determined that the evidence did not 
support a finding of service connection.  The veteran was 
notified of this decision and of appellate rights and 
procedures, by a letter dated on December 14, 1988.  There is 
no evidence to indicate that the veteran did not receive this 
notification, or that this letter was returned via the U.S. 
Postal Service.  The record indicates that the veteran took 
no further action on the PTSD claim after 1988 until March 
2001, when he filed a petition to reopen the same claim.  
Thus, without the filing of a notice of disagreement and 
subsequent perfection of appeal, the November 1988 rating 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  
Accordingly, for the purposes of reopening the previously 
denied claim, evidence submitted since November 1988 is of 
concern for the Board.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  The Board notes that, while there has been a recent 
amendment to 38 C.F.R. § 3.156(a) during the appeal period, 
the amended version applies only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was filed prior 
to that date (in March 2001), the pre-amended version 
applies.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new.

The Board has reviewed all of the evidence and information of 
record after the November 1988 rating decision.  Evidence 
concerning PTSD or psychiatric problems associated with the 
claims folder subsequent to November 1988 consists of the 
following, as summarized:

(1)  Veteran's testimony as documented in the February 2004 
Board hearing transcript.  Essentially, the veteran maintains 
that he continues to be haunted by the memories of his having 
killed a young girl in Vietnam and having seen American 
soldiers and members of the Viet Cong dead, and that he 
nearly was hit by a sniper bullet in Vietnam.         

(2)  VAMC records dated from the early 1990s through 2002.  
In sum, they indicate that (a) the veteran has received 
consistent treatment, as well as counseling and therapy 
sessions for diagnosed psychiatric disorders, including 
dysthymia and chronic paranoid schizophrenia (through the 
1990s); (b) a diagnosis of PTSD, apparently in early 2001; 
and (c) treatment since then for PTSD, as well as 
schizophrenia.   

(3)  Veteran's statements submitted alone, or with various 
filings related to appeal (March 2002 statement; July 2002 
statement; July 2002 notice of disagreement; and April 2003 
VA Form 9).  They collectively provide information similar to 
that documented in the Board hearing transcript noted above.  
They also include a list (apparently handwritten by the 
veteran) of medications the veteran is taking, at least some 
of which presumably are medications for psychiatric problems.         
  
First, the Board notes that none of the records summarized 
above was of record in August 1988.  Thus, they are all new 
record in the sense that they had not previously been 
associated with the claims folder.  38 C.F.R. § 3.156(a).  

Second, all of the evidence summarized above, collectively, 
also are material evidence sufficient to reopen the 
previously denied PTSD claim.  More specifically, first, the 
hearing transcript and the various personal statements 
provide specific information about the alleged PTSD stressor, 
not evident in the record in 1988.  In this connection, the 
Board notes that the veteran did serve a part of his active 
duty in Vietnam and that he worked as an aircraft repairman; 
however, there is no evidence of combat decorations or other 
specific evidence of participation in combat, such as a 
Combat Infantryman Badge.  As it is not shown that he had 
engaged in combat against the enemy, his assertions of 
stressors alone are not sufficient to establish the 
occurrence of such events.  Rather, alleged stressors must be 
established by official service records or other credible 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Doran v. Brown, 6 Vet. App. 283 (1994).  
The record does not indicate that stressors had been 
verified, reportedly because the record current at the time 
of the rating decision did not include a stressors statement 
specific enough to permit adequate verification.  By 
providing more specific details about the stressors, 
including dates when they allegedly occurred and Unit 
assignment information (see hearing transcript), the veteran 
added new information useful for verification of the 
stressors, necessary under the facts of this case.     

The additional medical evidence dated in the early 1990s 
forward, too, is also material.  The law requires that for 
PTSD claims, there must be a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a); a link between current symptoms 
and an in-service stressor as shown by medical evidence; and 
credible evidence that the stressor had occurred.  See 38 
C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 
139-143 (1997).  Here, the new evidence includes a definite 
diagnosis of PTSD, which was not part of the record in 1988, 
and continued psychiatric treatment for PTSD.  See, e.g., 
VAMC records dated in February 2001 - 2002.  In contrast, the 
pre-August 1988 record shows treatment for anxiety and 
possible affective disorder in the late 1980s, but no 
specific diagnosis of PTSD.  

Moreover, it is important to note that the veteran's service 
medical records indicate that the veteran was seen several 
times for reported "nervousness" and depression, but they 
do not provide a diagnosis of a psychiatric disorder, nor 
provide specific information about in-service incidents or 
experiences that may now be related to the stressor 
information recently documented.  The fact that the veteran 
had such complaints in service, and that he has continued to 
have psychiatric problems after service - whether manifested 
as schizophrenia, anxiety, or depression, or, more recently, 
as PTSD - warrants further inquiry as to possible aggravation 
of some pre-existing condition, if any, in service.  This is 
a question of medical causation, one that must be addressed 
in this case and that the Board is not qualified to address.  
(Nor can laypersons not shown to be qualified medical 
professionals, including the veteran in this case, opine on 
medical causation.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim)).   

In sum, then, the Board finds that the evidence of record 
after August 1988 is both new and material for the reasons 
cited above, and because it supplies some of the key facts, 
not of record in 1988, necessary on the legal requirements 
for establishing service connection for PTSD (additional 
information on alleged stressors that could be helpful for 
verification; a diagnosis of PTSD).  Accordingly, it finds 
that the new evidence is neither cumulative nor redundant of 
evidence previously submitted, and, by itself or in 
connection with evidence previously assembled, is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Having found that new and material evidence has been 
submitted, the Board concludes that the claim must be 
reopened.      

Having reopened the claim, the Board inquired as to whether a 
decision on the merits of the claim can now be rendered.  
Inasmuch as the current record does not reflect either (1) 
documentation corroborating the alleged stressors; or (2) a 
diagnosis of PTSD rendered following verification of the 
claimed stressors and not based solely on the veteran's 
accounting of in-service psychiatric trauma, the Board finds 
that further evidentiary development is warranted on remand, 
below, before a decision on the merits of the claim can be 
made.


ORDER

As new and material evidence has been submitted, the 
previously denied claim of entitlement to service connection 
for PTSD is now reopened.  The claim is granted only to this 
extent.


REMAND

Having found that the veteran's claim of entitlement to 
service connection for PTSD is reopened, the Board finds that 
further evidentiary development is warranted before this 
claim can be adjudicated on its merits.  It is REMANDED for 
the following development:

1.  Review the veteran's statements 
concerning in-service PTSD stressors 
alleged to have occurred in Vietnam.  
Review, in particular, the veteran's 
statements related to alleged PTSD 
stressors, including dates/location of 
occurrence and Unit information, as 
documented in the February 2004 Board 
hearing transcript.  Ask the veteran to 
provide more specific details about the 
claimed stressors, as well as he is able, 
if warranted.  If appropriate, contact 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for 
any Unit records covering the relevant 
time period.  Conduct any other 
appropriate development to corroborate 
alleged PTSD stressors.  If the USASCRUR 
is not contacted, the reason(s) why 
should be documented in the claims folder 
(e.g., insufficient evidence for 
verification of stressor).

2.  If the veteran's claimed PTSD 
stressors or combat against the enemy is 
verified, schedule the veteran for a VA 
medical examination by a qualified mental 
health professional to determine whether 
the veteran does have PTSD or some other 
psychiatric disorder, and whether it is 
at least as likely as not (i.e., by a 
probability of 50 percent or greater) 
that the PTSD or other psychiatric 
disorder is related to active military 
service.  The veteran's claims folder 
should be made available to the VA 
medical examiner.  Any report(s) 
resulting from the examination, including 
the examiner's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the veteran's claims 
folder.  

3.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted.  If the decision remains in 
any manner adverse to the veteran, 
provide the veteran and his 
representative a revised Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  

4.  The directives in this remand order 
and any further adjudication by the RO 
must be completed consistent with the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), as 
amended, VA regulations implementing 
VCAA, and applicable legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If an examination is scheduled, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  
    
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



